Order entered August 18, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01343-CV

            IN THE INTEREST OF S.C. AND K.C., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-16417

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Garcia

      In accordance with this Court’s opinion of this date, and treating this appeal

as a petition for writ of mandamus, we DENY appellant’s/relator’s petition for writ

of mandamus.

      It is ORDERED that each party bear his or her own costs of this proceeding,


                                             /s/   DENNISE GARCIA
                                                   JUSTICE